Citation Nr: 0701958	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is with the RO in Los Angeles, 
California.  

In April 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  In August 2004, the case was 
remanded for further development.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the veteran's active service.  

2.  Tinnitus did not have its onset during active service and 
is not otherwise etiologically related to the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309  (2006).

2. The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of pre-initial 
adjudication letters dated in March and May 2002.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional VCAA notice letters were sent to the 
veteran from the RO in August 2004 and March 2006.  The March 
2006 letter provided the veteran with notice as to assignment 
of effective dates and disability ratings.

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  As the Board is denying the claims for entitlement to 
service connection, any questions as to these downstream 
elements are rendered moot. 

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  All records identified by the 
veteran have been obtained.  The veteran was afforded an 
appropriate VA examination in March 2006.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service Connection

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as the result of exposure to noise from gun 
batteries onboard ship, the U.S.S. Vesuvius.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service medical records are absent for any complaint of 
hearing loss or tinnitus.  A March 1955 discharge Report of 
Medical Examination shows that the veteran had 15/15 response 
to whispered voice.  

In his claim received in March 2003, the veteran did not 
indicate the date of onset of his hearing loss or tinnitus.  
The first medical objective evidence of complaint of or 
diagnosis of hearing loss is a January 1999 audiogram from 
Kaiser Permanente with a notation indicating sensorineural 
hearing loss for both ears.  This diagnosis was confirmed in 
a September 2002 VA clinic note and by a VA audiology 
examination dated in March 2006.  The only medical complaint 
of tinnitus is from the September 2002 VA clinic note which 
recorded the veteran's report of occasional tinnitus.  During 
the March 2006 VA examination, the veteran reported that he 
did not have bilateral tinnitus.  The record is absent for a 
diagnosis of tinnitus.  

While the veteran is competent to report symptoms of hearing 
loss or tinnitus, his testimony is not competent evidence of 
the etiology of such conditions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The record is absent for any competent evidence linking the 
veteran's hearing loss to his service.  In this regard, the 
March 2006 VA examiner stated that since the veteran's claims 
file contained no independent confirmation of noise exposure 
during service, he was unable to resolve the issue of a 
relationship between the veteran's hearing loss and his 
military service without resorting to mere speculation.  

Independent corroboration of a veteran's report of noise 
exposure during service is not required to support a grant of 
service connection, and the lack of corroboration by 
contemporaneous medical records does not automatically render 
a medical nexus opinion invalid.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In this case however, no 
medical opinion of record establishes a nexus between the 
veteran's service and his claimed disabilities.  As the March 
2006 medical opinion indicates that a non-speculative nexus 
opinion requires determination of whether the veteran was 
exposed to loud noise during service, the case turns on 
whether the alleged exposure occurred.  

The veteran is competent to state that he was exposed to loud 
noise during service.  Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994) (holding that lay evidence is competent if it is 
limited to matters that the witness actually observed and is 
within the realm of the witness's personal knowledge).  
However, VA is not bound to accept his account, but must 
assess the weight and credibility of his statements in order 
to determine whether the alleged events occurred.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  After a careful review 
of the record and a weighing of all the evidence, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran was exposed to loud noise from ships guns 
during service.  In short, the Board finds that the veteran's 
assertions of noise exposure during service are not credible. 

Service medical records do not show that the veteran served 
in a capacity that would cause him to come in close proximity 
to weapons fire.  An Abstract of Service shows that the 
veteran served upon the U.S.S. Vesuvius, but there is no 
evidence that his service placed him near the ship's guns 
during their active operation.  He indicated in a VA in-
patient summary, received in June 1956, that he served as a 
deck hand and a yeoman, neither of which occupations are 
typically associated with operation of a ship's guns.  

Also preponderating against the veteran's account is that the 
record is absent for any mention of exposure to loud noise 
during service until the September 2002 VA clinic notation, 
even though he was found to suffer from hearing loss in 
January 1999.  Furthermore, the veteran did not identify the 
source of the alleged noise exposure until the April 2004 
hearing, and then provided no details as to his proximity to 
any gunfire or when his symptoms began, stating only that he 
had hearing loss and tinnitus for "many years but did 
nothing about it."  Also significant is that the exposure to 
gun noise aboard ship appears late in the claims process and 
only after his representative argued in a February 2004 
statement that the veteran's hearing problems were due to a 
"labyrinth" condition referred to in a service medical 
record, with no mention of gun noise.  Had his hearing 
difficulties followed exposure to ship gunfire, the Board 
finds it highly unlikely that his report of the exposure to 
the gun noise would have not been asserted at an earlier 
date.

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Over four decades elapsed from the time of 
the veteran's separation from active service until the first 
evidence of treatment or complaint of a hearing loss, in 
January 1999.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The significant delay in time from service to his report of 
symptoms of hearing difficulty and loud noise in service, the 
vague and varied alleged in-service cause of his hearing 
difficulties, the lack of any other evidence of noise 
exposure, and his non-ordinance specific occupation during 
service, all preponderate against the veteran's assertion 
that he was exposed to loud noise from the ship's guns during 
service.  

The Board has also considered whether the provisions of 38 
U.S.C.A. § 1154(b) apply in this case.  This statute provides 
that with respect to combat veterans, "The Secretary shall 
accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002).  The ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that the 
veteran have taken part in a fight or encounter with a 
military foe or hostile unit or  instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  No evidence of record indicates that 
the veteran engaged in combat with the enemy.  While certain 
awards, such as the Navy Combat Action Ribbon and the Purple 
Heart are generally accepted as proof that a veteran engaged 
in combat with the enemy, no evidence of record shows that 
the veteran received any such award.  See Id.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply to this 
case.  

For the reasons stated above, the Board finds that the 
veteran was not exposed to loud noise from ship guns, during 
service.  

No medical evidence of record provides a connection between 
the veteran's hearing loss and his claimed tinnitus.  
Furthermore, because the veteran stated at the March 2006 VA 
examination that he does not suffer from bilateral tinnitus 
and the record contains no diagnosis of tinnitus, his claim 
for entitlement to service connection must be denied.  As 
stated above, a service connection claim must be accompanied 
by evidence which establishes that the veteran currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Without medical evidence of a diagnosis for the 
claimed disability, service connection cannot be granted.  
Furthermore, as the Board has found that the alleged in-
service cause of his claimed tinnitus did not occur, his 
claim also fails for lack of this necessary element.

The only medical opinion addressing the etiology of the 
veteran's hearing loss indicated that without a finding that 
the veteran was exposed to loud noise during service an 
etiology opinion would be speculative.  A service connection 
claim cannot be granted based on a speculative medical 
opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the Board finds the veteran was not exposed to loud noise 
during service and has had no continuity of symptomatology 
since service, his claims for service connection for hearing 
loss must be denied because of failure to satisfy a necessary 
element of a service connection claim, i.e., an event, 
injury, or disease occurring during service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


